Spain, J.P, Rose, Lahtinen and Malone Jr., JJ., concur.
Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as converted the matter to a CPLR article 78 proceeding, granted respondents’ motion for summary judgment and denied petitioners’ motion for summary judgment in its entirety; matter converted to a declaratory judgment action, respondents’ motion denied and petitioners’ motion granted to the extent of awarding summary judgment in the second cause of action, and it is declared that respondent City of Ogdensburg is required to reimburse retired firefighters for Medicare Part B premiums; and, as so modified, affirmed.